UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1295



ERIE INSURANCE PROPERTY & CASUALTY COMPANY,

                                               Plaintiff - Appellee,

          versus


HARRY E. WALKUP, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-01-513)


Submitted:   May 30, 2002                     Decided:   June 6, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry E. Walkup, Jr., Appellant Pro Se. Kermit J. Moore, BREWSTER,
MORHOUS & CAMERON, Bluefield, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harry E. Walkup, Jr., appeals the district court’s order

granting summary judgment for Erie Insurance Property and Casualty

Company in its civil action against Walkup.         We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Erie Ins. Property & Cas. Co. v. Walkup, No. CA-01-513

(S.D.W. Va. Feb. 12, 2002). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2